NOTE: ThiS order is nonprecedential
United States Court of A11peals
for the FederaI Circuit
TAYLOR BRANDS, LLC,
Plaintiff-Appellant,
V.
GB II CORPORATION
(DOING BUSINESS AS COLUMBIA RIVER KNIFE
AND TOOL COMPANY),
Defen,dcm,t-Appellee. n
ir
2010-1151
Appeal from the United States District C0urt for the
Eastern District of Tennessee in case n0. 08-CV-0325,
Mag'iStrate Judge Dennis H. Inn1an.
ON MOTION
0 R D E R
GB II C0rp0rati0n (GB) moves to strike portions of the
Tay10r Brands, LLC’s reply brief Tay10r Brands 0pp0ses.
GB replies _
Up0n consideration thereof

TAYLoR BRANDs v. GB ll CoRP 2
IT IS ORDERED THAT:
(1) The motion is deferred for consideration by the
merits panel assigned to hear the case.
(2) The parties are directed to file three additional
copies of the motion, opposition, and reply within 10 days
of the date of filing of this order. Those copies shall be
transmitted to the merits panel along with a copy of this
order.
FOR THE COURT
JUN 02 2011
/s/ J an Horb aly
Date J an Horbaly
Clerk `
cc: Peter N. Lalos, Esq.
Scott EdWard Davis, Esq.
Clerk, United States District C0urt for the Eastern
District Of Tennessee
s20 KISU D
esa ll’€.s,a°“
JUN 0221]11
.|AN|'11JRBALY
CLE1l1